Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on June 14, 2022 is acknowledged.  Claims 1 and 22 were amended, claims 6, 10-14, 19 were canceled and claims 1-5, 7-9, 15-18 and 20-23 are pending in the instant application.  
The restriction was deemed proper and made FINAL previously.  Claims 1-5, 7-9, 15-18 and 20-23 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed June 14, 2022.


Declaration under 37 C.F.R. 1.132
*Please note the declarations under 37 CFR 1.132 filed June 22, 2022 and June 14, 2022 are the same.  The Declaration under 37 CFR 1.132 filed June 22, 2022 (referred to as the Sauter Declaration) is insufficient to overcome the rejection of Claims 1-3, 5, 7-10, 13-18, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1, cited previously), Harashima (US20070059353 A1), and Ringhieri (Colloids and Surfaces B: Biointerfaces, Volume 145, 1 September 2016, Pages 462-469).    The Sauter Declaration argues that the concentration range of the CPP found in instant claim 1 is critical.  In particular, Table 1 in the declaration looks at .1, 1 and 2% CPP concentrations and found that 1 mol% had the highest bioavailability (see table 1).  Experiment 3 looks at liposomes with 3 mol% CPP and concludes that “that at 3 mol% the liposomes start not to form homogenously” and that PDI over .3 is not normally useful for pharmaceutical compositions and shows problem of regular liposome formation (see table 4).  Thus, Applicants are providing evidence that the claimed range (which is inclusive to 3 mol%) is not critical given that 3 mol% is ineffective for the desired purpose of pharmaceutical use.  Furthermore, MPEP states “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”  In the instant case, Applicants have not shown sufficient number of tests of both inside and outside the claimed range to establish unexpected results.  In fact, Applicants point to concentrations that are not effective within the claimed range.  Furthermore,  Table 2 looks at specifically the 1 mol% CPP concentration and oral bioavailability of vancomycin was increased compared to free drug.  However, this data (along with Table 3) does not compare the difference with differing amounts of CPP.  The fact that the bioavailability of vancomycin is increased when in a liposome is not unexpected in view of what is known in the art regarding liposomal delivery of drugs.  
Harashima teaches of a polyarginine-modified liposome (see claim 1).  Harashima further teaches a range of peptide to the total amount of lipids of 0.1 to 30% mol ratio (see paragraph 0040, lines 1-2).  Harashima further teaches “if the amount of the aforementioned peptide on the surface of the liposome of the present invention is less than 2% (mole ratio) or preferably less than 1.5% (mole ratio) or more preferably less than 1% (mole ratio) of the total lipids making up the lipid bilayer, the liposome of the present invention can move into a cell or nucleus primary by means of endocytosis” (see paragraph 0040, lines 4-9) and provides an example of .8 mol% (see Example 7).  The Examiner maintains,  the amount of peptide on the surface (in comparison to the amount of total lipid) for translocation into a cell is a result effective variable.
The Examiner maintains it would be obvious to one of ordinary skill in the art to optimize the amount of CPP within the ranges taught by Harashima (as a mol% of the total phospholipids) in the liposomes of Sharma in view of Duena to achieve optimal uptake into the cells. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize the amount of CPP/total phospholipid to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Sharma in view of Duena. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-9, 15-18, 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1, cited previously), Harashima (US20070059353 A1), and Ringhieri (Colloids and Surfaces B: Biointerfaces, Volume 145, 1 September 2016, Pages 462-469). *Please note that the Fricker reference was removed from the rejection given that 35 U.S.C. 102(b)(2)(C) exception applies.  *All references were cited previously
In addition, please note that Claim 23 is withdrawn from the art rejection above because claim 23 depends from cancelled claim 14. If claim dependency is corrected in response to this office action, claim 14 rejection may be reinstated.
Sharma teaches a liposome comprising a cell-penetrating polypeptide conjugated to a phospholipid (see claim 1).   Sharma teaches wherein the cell-penetrating polypeptide comprising poly-l-arginine (see claim 16).  The CPP (such as poly-l-arginine) conjugated to PEG-DSPE or DOPE is attached to the liposome via incorporation of the lipid portion into part of the liposome bi-layer (See page 6, lines 30-34, page 7,  lines 14-20).  Regarding claims 1, 7 and 18, Sharma further teaches wherein the cell-penetrating polypeptide, poly-l-arginine, is conjugated to DSPE or DOPE via PEG (See page 6, lines 3-5, lines 13-15) meeting the limitations of the lipid being a phospholipid (instant claim 7) and phosphatidylethanolamine (instant claim 18).  Sharma teaches wherein the composition can be orally administered (See page 6, lines 18-19).  Sharma teaches wherein the dosage form comprises a pharmaceutically acceptable excipient (PBS) (see page 11, lines 21-22).
Regarding claim 5, Sharma teaches wherein the CPP can be penetratin, TAT, MAP, MPG, R7 peptide (see page 5, lines 14-17 and claim 15).
Regarding claim 8, Sharma teaches use of PEG as a linker connecting the CPP to the phospholipid (e.g. DSPE-PEG-COOH, DSPE-PEG-maleimide, see page 6, lines 10-14) thus meeting the limitations of a bifunctional PEG, having a reactive functional moiety at both ends of the PEG.
Regarding claim 1, Sharma teaches wherein the liposomal composition further comprises at least one therapeutic agent (see claim 2) and in particular, a polypeptide (see claim 4) and proteins (see page 4, lines 10-11).  Sharma specifically teaches loading the liposomes with a therapeutic such as polypeptides (see page 1, lines 5-8).  Sharma specifically teaches an example wherein a therapeutic is enclosed in the liposome for delivery (see Figure 1, for example).  It would have been obvious before the effective filing date of the claimed invention to enclose the therapeutic, including polypeptides and proteins, within the liposomes of Sharma for delivery.  One of ordinary skill in the art would have been motivated to do given that Sharma teaches enclosing a therapeutic for delivery and doing so would allow for targeted delivery of the protein to the desired site.    
Regarding claim 16, Sharma teaches wherein the CPP is R7 peptide which is an arginine peptide comprising 7 arginine residues (see page 5, lines 14-17 and claim 15).  *Please note that the term “moiety” is interpreted as the amino acid itself.  It is clear based on Applicant’s specification and examples provided in the specification (see paragraph 0035, PGPUB) that moiety is synonymous with amino acid.  
Regarding claim 17, Sharma does not disclose use of tetraether lipids in the liposomes (See pages 6-7, Examples, “preparation of liposomes”).
Sharma does teach wherein cholesterol is included in the liposome (see page 14, lines 12-20) but not the amount of cholesterol included.  
Sharma is silent to wherein the (i) liposome formulation is a solid oral dosage that is gastro-resistant and (ii) wherein the amount of CPP is 0.05% to 5 mol% based on the total lipids and/or fatty acid amount (instant claim 6); (iii) wherein the liposome comprises cholesterol in an amount of 5-10 mol% and wherein the lipid not conjugated to CPP is cholesterol, cholesterol derivative, phospholipids and or lysophospholipids.
However, Duena teaches compositions for improving the absorption of orally administered drugs (see paragraph 0002).  Duena further teaches that “The composition according to the invention is obtained by incorporating the drug in liposomes comprising hydrogenated lecithin and cholesterol, followed by evaporation or freeze-drying of the solvent in which the liposomes are suspended.  The resulting liposome powder is administered orally, in a capsule or tablet, protected in its passage through the stomach by an enteric coating” (see paragraphs 0002-0003).  Duena teaches that “The oral route is the preferred route for the administration of drugs of all kinds to patients because of the advantages offered by this type of administration in comparison with other more aggressive routes and/or routes which are of more difficult application (endovenous, parenteral, subcutaneous, etc.).  Nevertheless, not all drugs are satisfactorily absorbed via the gastrointestinal tract. This absorption depends, among other factors, on the permeability of the gastrointestinal mucosa to the drug and on the acid and/or enzyme degradation processes to which the drug is subjected during its residence time in the gastrointestinal tract.  It is therefore obvious that any factor which improves the rate of absorption of the drug or which protects it from the degradative processes mentioned will improve the clinical efficacy of the drug” (See paragraphs 0004-0006). Duena specifically teaches lyophilization of the liposomes and placement in a hard gelatin capsule and further coating the capsule with an enteric polymer (see paragraph 0022).
Harashima teaches of a polyarginine-modified liposome (see claim 1).  Harashima further teaches a range of peptide to the total amount of lipids of 0.1 to 30% mol ratio (see paragraph 0040, lines 1-2).  Harashima further teaches “if the amount of the aforementioned peptide on the surface of the liposome of the present invention is less than 2% (mole ratio) or preferably less than 1.5% (mole ratio) or more preferably less than 1% (mole ratio) of the total lipids making up the lipid bilayer, the liposome of the present invention can move into a cell or nucleus primary by means of endocytosis” (see paragraph 0040, lines 4-9).  Harashima also teaches including cholesterol and in the range of 5-40 mol% (see paragraph 0035) and that cholesterol (and the like) are added to stabilize or adjust fluidity of the membrane (see paragraph 0035). Thus, the amount of peptide on the surface (in comparison to the amount of total lipid) for translocation into a cell is a result effective variable as well as the amount of cholesterol.  
Ringhieri teaches therapeutic loaded liposomes comprising 10-20 mol% cholesterol and egg phospholipids (see section 3.1, page 5, first paragraph, “PC based liposomes containing 10% cholesterol”) thus meeting the limitations of “essentially all of the lipid not conjugated to the CPP is cholesterol and phospholipids” found in instant claim 22.  The insertion of low amount of cholesterol (10-20%) in DOPG based liposomes provides a slight decrease of the PNA loading.  In addition, an amount of cholesterol ranging between 20 and 30% causes a slowing down of the PNA’s release from the liposomal formulation. For their encapsulation and the release properties, we can conclude that PEGylated DOPG liposomes with a percentage of cholesterol of 10-20% can be considered the best formulation for the loading” (see “Conclusions”, page 7).
It would have been obvious before the effective filing date of the claimed invention to lyophilize the liposomal formulation of Sharma and include in an enteric coated capsule for oral administration.  One of ordinary skill in the art would have been motivated to do so given that oral administration is a less aggressive route of administration and encapsulation the liposomal powder and including an enteric coating will allow for protection from degradative processes (including in the stomach) and increase absorption into the GI mucosa.  There is a reasonable expectation of success given that Sharma teaches oral administration and improving the rate of absorption of the drug and protection from degradative processes will improve the clinical efficacy of the drug.
Regarding the amount of CPP, it would be obvious to one of ordinary skill in the art to optimize the amount of CPP within the ranges taught by Harashima (as a mol% of the total phospholipids) in the liposomes of Sharma in view of Duena to achieve optimal uptake into the cells. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize the amount of CPP/total phospholipid to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Sharma in view of Duena. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding the amount of cholesterol in the liposomal formulation, it would have been obvious before the effective filing date of the claimed invention to use 10% cholesterol in the formulation of Sharma.  One of ordinary skill in the art would have been motivated to do so given that Sharma teaches including Cholesterol and Ringhieri teach 10% in liposomes used to release therapeutic agents.  There is a reasonable expectation of success given that 10% cholesterol in liposomes is known the art and in particular in liposomes used for drug delivery.
The amount of cholesterol in the liposome is clearly a result-effective variable based on the teachings of Ringhieri and thus, it would have been obvious to optimize the amount of cholesterol to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Sharma. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding the limitation of a “solid oral dosage” found in instant claims 1-3, 5, 7-9,15-18 and 22-23, an enteric coated capsule comprising a lyophilized liposomal formulation of Sharma meets the limitations of a solid oral dosage.
Regarding claim 2, Sharma in view of Duena, teach wherein the liposomes are comprised in an enteric coated capsule (see paragraph 0022 of Duena).
  Regarding claim 3, Sharma in view of Duena teach wherein the solid oral dosage from comprising the liposomes comprises gelatin which meets the limitations of a pharmaceutically acceptable excipient (see paragraph 0022 of Duena).
Regarding the CPPs as described in instant claim 5 and 16, Sharma teaches wherein the CPP can be penetratin, TAT, MAP, MPG, R7 peptide (see page 5, lines 14-17 and claim 15). Nevertheless, it would have been obvious before the effective filing date of the claimed invention to use any one of the CPPs taught by Sharma including penetratin, TAT, MAP, MPG, R7 (all of which are encompassed by instant claim 5, R7 encompassed by instant claim 16), for the purpose of cellular penetration.  One of ordinary skill in the art would have been motivated to do so given that Sharma specifically teaches using these peptides for the purpose of cellular transportation of a liposome.  There is a reasonable expectation of success given that Sharma teaches penetratin, TAT, MAP, MPG, R7 and they are well-known in the art for the purpose of cellular delivery.
Regarding claim 9, Sharma in view of Duena teach wherein the liposomes are lyophilized (see paragraph 0022 of Duena).
Regarding claim 15, the limitations of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and “wherein the bioavailability of the peptide drug, protein or antibody enclosed in the liposome is at least 3%”,  Sharma in view of Duena,  Harashima and Ringhieri teach the same solid oral dosage form comprising a liposome and a therapeutic of the instant claims and therefore would inherently have the properties of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and a bioavailability of 3%.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  

Response to Applicant’s Arguments
Applicant first respectfully submits that it would not have been obvious to modify Sharma to include the recited amount of cholesterol (5 to 10 mol-%). Ringhieri explicitly discloses a preference to a lack of cholesterol. Ringhieri clearly discloses that no cholesterol leads to the best release. Furthermore, it is noted that Ringhieri specifically refers only to hydrophilic, small molecules (PNA-oligomer PNA-a210) and that a cholesterol-content of 20 - 30% "should be used." There is no disclosure or suggestion about what amount of cholesterol which would be appropriate for large molecules such as peptidic drugs, proteins or antibodies.
Ringhieri has limited relevance to the claimed embodiments. In particular, Ringhieri only discloses the retention and primarily the release of the highly specific molecule PNA-a210 from liposomes. Meanwhile, Ringhieri is completely silent as to transient transport of molecules via cell barriers. In fact, Ringhieri does not even disclose cell culture, let alone systemic treatments, such as bioavailability studies of orally delivered drugs. Furthermore, Ringhieri is also silent as to any other molecule beyond PNA-a210, and does not mention large molecules such as peptides, proteins and antibodies, as recited in the amended claims. Further, Ringhieri does not disclose any stability data or homogeneous distribution of particles.
Applicant’s arguments have been fully considered but not found persuasive.  First, the Examiner would like to point out “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually” (see mpep 2145).  It is the combination of Sharma in view of Duena, Harashima, Ringhieri that that renders obvious including cholesterol in the liposomes in an amount of from about 5-10 mol%.  Sharma does teach wherein cholesterol is included in the liposome (see page 14, lines 12-20) but not the amount of cholesterol included.  Harashima also teaches including cholesterol and in the range of 5-40 mol% (see paragraph 0035) and that cholesterol (and the like) are added to stabilize or adjust fluidity of the membrane (see paragraph 0035). Ringhieri teaches therapeutic loaded liposomes comprising 10-20 mol% cholesterol and egg phospholipids (see section 3.1, page 5, first paragraph, “PC based liposomes containing 10% cholesterol”).  Ringhieri  teaches that “The insertion of low amount of cholesterol (10-20%) in DOPG based liposomes provides a slight decrease of the PNA loading.  In addition, an amount of cholesterol ranging between 20 and 30% causes a slowing down of the PNA’s release from the liposomal formulation. For their encapsulation and the release properties, we can conclude that PEGylated DOPG liposomes with a percentage of cholesterol of 10-20% can be considered the best formulation for the loading”.  Importantly, neither reference teaches away from using from about 5-10 mol% cholesterol.  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (Mpep 2123).
 Regarding the amount of cholesterol in the liposomal formulation, it would have been obvious before the effective filing date of the claimed invention to use 10% cholesterol in the formulation of Sharma.  One of ordinary skill in the art would have been motivated to do so given that Sharma teaches including Cholesterol, Ringhieri teaches 10% and Harashima teaches a cholesterol range that encompasses 5-10 mol% in liposomes used to release therapeutic agents.  There is a reasonable expectation of success given that 10% cholesterol in liposomes is known the art and in particular in liposomes used for drug delivery.
The amount of cholesterol in the liposome is clearly a result-effective variable based on the teachings of Harashima and Ringhieri and thus, it would have been obvious to optimize the amount of cholesterol to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Sharma. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Applicant argues that “As to Harashima, although this reference discloses a broad range of 0.1 to 30% mol, the teachings of Harashima are not relevant to the claimed subject matter. In particular, Harashima only relates to cell culture and transfection methods. Harashima is completely silent as to the challenges of systemic treatments, such as permeability of the gastrointestinal mucosa to the drug. Applicant also notes that Harashima does not teach pharmaceutically suitable compositions, but rather only teaches the transport into the cell, and into the cell core in particular. On the other hand, the claimed embodiments result in a transitional transport of the molecules past the cell via the different cell barriers. Thus, a person skilled in the art would actually try to avoid the compositions of Harashima, which are known to transport a molecule into the cell core. Additionally, Applicant notes that at least because Harashima discloses CPP- contents as high as 30 mol-%, one skilled in the art would understand that Harashima is significantly different from the claimed embodiments, and that homogeneity (which begins to disappear at 3 mol-% as explained below) did not play any role in the experiments of Harashima. Accordingly, for at least these reasons, it would not have been obvious to modify Sharma in view of Harashima. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner disagrees that the teachings of Harashima are not relevant to the claimed subject matter and only applies to cell culture methods.  The goal of Harashima was providing a liposome that can enter the cell and to do so via using consecutive arginine resides on the surface bilayer (see abstract).  Furthermore, Harashima specifically uses the liposome for delivery of a target substance into cells (see claim 11) including a peptide (claim 8).  Importantly, the teachings of Harashima do not teach away from using the liposome for delivery of therapeutics in a solid oral dosage form.  Sharma teaches a liposome comprising a cell-penetrating polypeptide conjugated to a phospholipid (see claim 1).   Sharma teaches wherein the cell-penetrating polypeptide comprising poly-l-arginine (see claim 16).  The CPP (such as poly-l-arginine) conjugated to PEG-DSPE or DOPE is attached to the liposome via incorporation of the lipid portion into part of the liposome bi-layer (See page 6, lines 30-34, page 7,  lines 14-20).  Sharma teaches wherein the composition can be orally administered (See page 6, lines 18-19).  Sharma teaches wherein the dosage form comprises a pharmaceutically acceptable excipient (PBS) (see page 11, lines 21-22).  The teachings of Harashima were provided because Harashima teaches liposomes with varying concentrations of CPP attached thereto (including lower concentrations), for the same purpose of delivering a therapeutic to a target.  Thus, the teachings of Harashima disclose CPP concentrations and cholesterol concentrations for the same purpose of cellular delivery and teachings that both CPP and cholesterol concentrations are result effective variables.  The amount of cholesterol and CPP in the liposome are result-effective variables based on the teachings of Harashima and Ringhieri and thus, it would have been obvious to optimize the amount of cholesterol and CPP to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Sharma. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Applicant further argues “Applicant herewith provides a Declaration under 37 CFR 1.132 signed by co-inventor Dr. Max SAUTER. The data in the Declaration demonstrates the criticality of the claimed range of CPP and the unexpected results flowing therefrom. 
First, in Experiment 1, liposomes were formed having a CPP-phospholipid conjugate of 0.1, 1.0, and 2.0 mol-% encapsulating vancomycin, a seven-membered peptide chain. Although all had relatively good bioavailability, the sample having 1.0 mol-% CPP-conjugate had the best bioavailability and therefore further experiments were performed with this value. See Table 1. It is noted that this range of 0.1, 1.0 and 2.0 mol-% is commensurate in scope with the claimed range of CPP. Then, the bioavailability of 1.0 mol-% CPP-liposomes encapsulating vancomycin was compared with other delivery methods (IV (free drug) and free drug). As is clear from the data of Table 2, the CPP-liposome encapsulating vancomycin had much improved oral bioavailability compared to the free drug. 
Next, in Experiment 2, a similar experiment was performed, except that exenatide (a 39 amino acid peptide) was encapsulated instead of vancomycin. Additionally, a control liposome (90 mol-% lecithin and 10 mol-% cholesterol, no CPP-phospholipid conjugate) encapsulating exenatide was also tested. As shown Table 3, the CPP-liposome encapsulating exenatide had a dramatically improved oral bioavailability, which is an approximately 20 fold increase over the free drug and the control liposomes. 
Finally, in Experiment 3, an experiment was performed to test the impact of increased CPP-phospholipid conjugate in the liposome. Specifically, a liposome with 3 mol-% CPP- phospholipid conjugate was tested. This liposome was found to have a polydispersity index (PDI) greater than that which is typically the maximum useful for pharmaceutical compositions (3.0) and which demonstrates a problem in regular liposome formation. Further, at 3 mol-%, the liposomes started to not be homogenous. 
Applicant respectfully submits that this data demonstrates the criticality and unexpected results flowing from the claimed range of CPP, and further that this data is commensurate in scope with the claims. 
Applicant’s arguments have been fully considered but not found persuasive.  Applicants are providing evidence that the claimed range (which is inclusive to 3 mol%) is not critical given that 3 mol% is ineffective for the desired purpose of pharmaceutical use.  Furthermore, MPEP states “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”  In the instant case, Applicants have not shown sufficient number of tests of both inside and outside the claimed range to establish unexpected results.  In fact, Applicants point to concentrations that are not effective within the claimed range.  Furthermore,  Table 2 looks at specifically the 1 mol% CPP concentration and oral bioavailability of vancomycin was increased compared to free drug.  However, this data (along with Table 3) does not compare the difference with differing amounts of CPP.  The fact that the bioavailability of vancomycin is increased when in a liposome is not unexpected in view of what is known in the art regarding liposomal delivery of drugs.  
Harashima teaches of a polyarginine-modified liposome (see claim 1).  Harashima further teaches a range of peptide to the total amount of lipids of 0.1 to 30% mol ratio (see paragraph 0040, lines 1-2).  Harashima further teaches “if the amount of the aforementioned peptide on the surface of the liposome of the present invention is less than 2% (mole ratio) or preferably less than 1.5% (mole ratio) or more preferably less than 1% (mole ratio) of the total lipids making up the lipid bilayer, the liposome of the present invention can move into a cell or nucleus primary by means of endocytosis” (see paragraph 0040, lines 4-9) and provides an example of .8 mol% (see Example 7).  The Examiner maintains,  the amount of peptide on the surface (in comparison to the amount of total lipid) for translocation into a cell is a result effective variable.
The Examiner maintains, it would be obvious to one of ordinary skill in the art to optimize the amount of CPP within the ranges taught by Harashima (as a mol% of the total phospholipids) in the liposomes of Sharma in view of Duena to achieve optimal uptake into the cells. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize the amount of CPP/total phospholipid to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Sharma in view of Duena. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Applicant further argues “Next, as to Sharma, Applicant briefly again notes that although Sharma mentions oral administration once on page 6, lines 18-19, Sharma does not disclose systemic delivery of a drug via oral administration. Rather, Sharma focuses on in vitro experiments and in vivo experiments 
where a construct is injected into an animal rather than administered orally. Sharma provides no disclosures or suggestion of systemic delivery of a drug by oral delivery, and how to deal with the main problems or oral delivery: passage via the gastrointestinal mucosa and resistance against the acidic conditions of the stomach for drugs (particularly sensitive large molecule drugs, such as a peptidic drug, protein and/or antibody as claimed). In view of the above, Applicant respectfully submits that the present rejection is merely the results of impermissible hindsight resulting from "cherry picking" various elements from various references, without regard for the considerations which would have been made by a person skilled in the art. 
Applicant’s arguments have been fully considered but not found persuasive.  Sharma specifically teaches wherein the composition can be orally administered (See page 6, lines 18-19).  Sharma specifically teaches oral and parenteral administration.  The Examiner would like to point out that MPEP 2121 states that the prior art is presumed to be enabling.  In particular, MPEP 2121 I states “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable”.  The Examiner disagrees that Sharma teaches away from oral administration given the only examples provided were via injection.  MPEP states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments”.  Furthermore, MPEP 2123 II states “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  In the instant case, the examples provided by Sharma do no teach away from oral administration especially in light of the fact that Sharma teaches oral administration.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Sharma specifically teaches wherein the composition can be orally administered (See page 6, lines 18-19).  In addition, MPEP 2121 states that the prior art is presumed to be enabling (“When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable”, MPEP 2121).
Applicant argues that “Applicant notes that on page 12, the Examiner provides a response to a purported argument that Sharma teaches away from the claimed embodiments. Additionally, on pages 13- 14, the Examiner provides a response to a purported argument that Harashima is non-analogous art. However, although Applicant reiterates that it would not have been obvious to modify Sharma in view of the cited art to arrive at the claimed embodiments for the reasons explained in the present remarks and in the October 18, 2021, Applicant notes that the arguments filed on October 18, 2021 did not include any arguments relating to teaching away or non-analogous art. Applicant respectfully requests that any future remarks be in response to arguments actually made of record only.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that Applicants are specifically arguing that Sharma only mentions oral administration and focuses on in vitro experiments and in vivo experiments where a construct is injected into an animal rather than administered orally.  Thus, Applicants are suggesting that because the prior art discloses more than one alternative that this discredits or otherwise discourages oral administration.  The Examiner disagrees given that Sharma teaches oral administration and is presumed enabling for oral administration of the liposomes as a means of delivery.


Claims 1-3, 5, 7-9, 15-18, 20, 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1, cited previously), Harashima (US20070059353 A1), and Ringhieri (Colloids and Surfaces B: Biointerfaces, Volume 145, 1 September 2016, Pages 462-469) as applied to claims 1-3, 5, 7-9, 15-18, 22-23  in further view of Kannan (Journal of Liposome Research, 25:4, 270-278). *All references cited previously.  Please note that Claim 23 is withdrawn from the art rejection above because claim 23 depends from cancelled claim 14. If claim dependency is corrected in response to this office action, claim 14 rejection may be reinstated.
The teachings of Sharma in view of Duena, Harashima, Ringhieri are described in the above rejection.  The combined references are silent to include sucrose in the composition for lyophilization (limitation relevant to instant claim 20).
However, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, Objective).  Kannan further teaches “Sucrose protected the liposomes from drug leakage and aggregation/fusion induced by the lyophilization process in a concentration dependent manner” and that the integrity was preserved during lyophilization by using the lyoprotectant sucrose in the formulation (See Discussion and conclusion, in abstract).
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of Sharma in view of Duena, Harashima, and Ringhieri.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as sucrose are well-known in the art when lyophilizing liposomes and given that sucrose has shown to preserve the integrity of liposomes.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference

Claims 1-5, 7-9, 15-18, 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1, cited previously), Harashima (US20070059353 A1) and Ringhieri (Colloids and Surfaces B: Biointerfaces, Volume 145, 1 September 2016, Pages 462-469) as applied to claims1-3, 5, 7-9, 15-18, 22-23  in further view of Saw (Journal of Liposome Research, 25:4, 270-278, cited previously) and Lättig-Tünnemann referred to as “Tünnemann” (Nature Communications, Published 2011, pages 1-6, cited previously). *All references cited previously.  Please note that Claim 23 is withdrawn from the art rejection above because claim 23 depends from cancelled claim 14. If claim dependency is corrected in response to this office action, claim 14 rejection may be reinstated.
The teachings of Sharma in view of Duena, Harashima and  Ringhieri are described in the above rejection.    The combined references are silent to wherein the CPP is cyclic R9 polypeptide (the elected species and the “cyclic CPP” being relevant to instant claim 4).  Sharma does however, teach R7 or polyarginine as the CPP (see page 5, lines 14-17 and claim 15).
However, Saw teaches a CPP-modified liposome wherein the CPP is nona-arginine (9R) (see abstract, lines 9-11).  Saw teaches the liposomes were efficiently transported into cells (See abstract, lines 13-16).
Tünnemann teaches cyclic arginine-rich cell-penetrating peptides showed enhanced cellular uptake kinetics relative to their linear and more flexible counterpart.  Tünnemann teaches that that guanidinium groups are forced into maximally distant positions by cyclization. This orientation increases membrane contacts leading to enhanced cell penetration (see abstract, last 5 lines).
It would have been obvious before the effective filing date of the claimed invention to use R9 or Cyclic R9 as the CPP peptide of Sharma in view Duena, Harashima and Ringhieri.  One of ordinary skill in the art would have been motivated to do so given that R9 is well-known in the art as a CPP and has been show to effectively transport liposomes (via being conjugated to the liposome) into human cells.  Furthermore, one of ordinary skill in the art would have been motivated to cyclize the CPP peptide (including R9) to enhanced cellular uptake and penetration.  There is a reasonable expectation of success given that R9 is a well-known CPP used for transport of liposomes into cells and cyclization of arginine peptides has been shown to enhance permeation.  There is further reasonable expectation of success given that Sharma teaches wherein the CPP is R7 and polyarginine which penetrates the cells via the same mechanism (cationic amino acids).

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9, 15-16, 18, 20-21 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10653796 in view of Duena (EP0855179 B1, cited previously), Kannan (Journal of Liposome Research, 25:4, 270-278, cited previously) and Ringhieri (Colloids and Surfaces B: Biointerfaces, Volume 145, 1 September 2016, Pages 462-469). *All references cited previously
.Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A solid oral dosage form comprising liposomes, said liposomes comprising a conjugate of (a) at least one type of cell penetrating peptide (CPP), and (b) a compound, selected from a lipid and a fatty acid; wherein said conjugate is part of the liposome's lipid double layer; wherein the dosage form is a gastro-resistant solid oral dosage form; cholesterol at a 5-10 mol%.”  The instant application further claims wherein the liposomes are enteric coated (claim 2); an excipient (claim 2); wherein said CPP is cyclized (claim 4); wherein the CPP is TAT, R9...(claim 5); wherein CPP is conjugated to a phospholipids (see claim 7); CPP is conjugated via PEG-linker (see claim 8); wherein the liposomes are lyophilized (see claim 9), further comprising a therapeutic agent (claim 1); wherein the therapeutic is a protein (see claim 1); further including sucrose (see claim 20).  The instant application further claims wherein the CPP is linear or cyclic and has 3-16 arginine residues (instant claim 21) and wherein essentially all non-conjugated lipids are cholesterol, phospholipids or lysophospholipids.
US Patent No. 10653796 claims “A liposomal oral composition comprising liposomes, said liposomes comprising: (a) tetraether lipids (TELs), wherein the TEL is selected from the group consisting of glycerylcaldityltetraether (GCTE) and diglyceryltetraether (DGTE) comprising an average number of four to six cyclopentyl rings and TELs comprising three to five pentyl rings, and combinations thereof; (b) cell penetrating peptides (CPPs), wherein said CPPs are attached to a lipid of the liposome's lipid double layer, and wherein the liposomes have a positive zeta potential and; (c) a therapeutic and/or diagnostic agent selected from the group consisting of peptidic macromolecules, proteins and antibodies” (See claim 1). US Patent No. 10653796 further claims wherein the CPP is cyclic and wherein the CPP is R9 (see claim 5); wherein said liposomes comprise said CPPs in an amount of 0.1 to 1 mol-% based on the total lipid amount (See claim 6); wherein said compound to which said CPPs are attached is selected from the group consisting of cholesterol and derivatives thereof, phospholipids, lysophospholipids, and tetraetherlipids (claim 7); wherein said CPPs are attached via a PEG linker (See claims 9-10).  US Patent No. 10653796 is silent to lyophilization of the liposomes;  use in an enteric coated tablet or capsules and inclusion of sucrose; including cholesterol in an amount up to 10%.
However, Duena teaches compositions for improving the absorption of orally administered drugs (see paragraph 0002).  Duena further teaches that “The composition according to the invention is obtained by incorporating the drug in liposomes comprising hydrogenated lecithin and cholesterol, followed by evaporation or freeze-drying of the solvent in which the liposomes are suspended.  The resulting liposome powder is administered orally, in a capsule or tablet, protected in its passage through the stomach by an enteric coating” (see paragraphs 0002-0003).  Duena teaches that “The oral route is the preferred route for the administration of drugs of all kinds to patients because of the advantages offered by this type of administration in comparison with other more aggressive routes and/or routes which are of more difficult application (endovenous, parenteral, subcutaneous, etc.).  Nevertheless, not all drugs are satisfactorily absorbed via the gastrointestinal tract. This absorption depends, among other factors, on the permeability of the gastrointestinal mucosa to the drug and on the acid and/or enzyme degradation processes to which the drug is subjected during its residence time in the gastrointestinal tract.  It is therefore obvious that any factor which improves the rate of absorption of the drug or which protects it from the degradative processes mentioned will improve the clinical efficacy of the drug” (See paragraphs 0004-0006). Duena specifically teaches lyophilization of the liposomes and placement in a hard gelatin capsule and further coating the capsule with an enteric polymer (see paragraph 0022).
It would have been obvious before the effective filing date of the claimed invention to lyophilize the liposomal formulation of US Patent No. 10653796 and include in an enteric coated gelatin capsule for oral administration.  One of ordinary skill in the art would have been motivated to do so given that oral administration is a less aggressive route of administration and encapsulation the liposomal powder and including an enteric coating will allow for protection from degradative processes (including in the stomach) and increase absorption into the GI mucosa.  There is a reasonable expectation of success given that US Patent No. 10653796 teaches oral administration and improving the rate of absorption of the drug and protection from degradative processes will improve the clinical efficacy of the drug.
Regarding the limitation of sucrose in instant claim 20, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, Objective).  Kannan further teaches “Sucrose protected the liposomes from drug leakage and aggregation/fusion induced by the lyophilization process in a concentration dependent manner” and that the integrity was preserved during lyophilization by using the lyoprotectant sucrose in the formulation (See Discussion and conclusion, in abstract).
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of US Patent No. 10653796.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as sucrose are well-known in the art when lyophilizing liposomes and given that sucrose has shown to preserve the integrity of liposomes.
Ringhieri teaches therapeutic loaded liposomes comprising 10-20 mol% cholesterol and egg phospholipids (see section 3.1, page 5, first paragraph, “PC based liposomes containing 10% cholesterol”) thus meeting the limitations of “essentially all of the lipid not conjugated to the CPP is cholesterol and phospholipids” found in instant claim 22.  The insertion of low amount of cholesterol (10-20%) in DOPG based liposomes provides a slight decrease of the PNA loading.  In addition, an amount of cholesterol ranging between 20 and 30% causes a slowing down of the PNA’s release from the liposomal formulation. For their encapsulation and the release properties, we can conclude that PEGylated DOPG liposomes with a percentage of cholesterol of 10-20% can be considered the best formulation for the loading” (see “Conclusions”, page 7).
Regarding including cholesterol in the liposomal formulation, it would have been obvious before the effective filing date of the claimed invention to use 10% cholesterol in the formulation of US Patent NO. ‘796.  One of ordinary skill in the art would have been motivated to do so given that Ringhieri teach 10% in liposomes used to release therapeutic agents.  There is a reasonable expectation of success given that 10% cholesterol in liposomes is known the art and in particular in liposomes used for drug delivery.
Furthermore, the amount of cholesterol in the liposome is clearly a result-effective variable based on the teachings of Ringhieri and thus, it would have been obvious to optimize the amount of cholesterol to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of US Patent NO. ‘796. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding claims 15, the limitations of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and “wherein the bioavailability of the peptide drug, protein or antibody enclosed in the liposome is at least 3%”,  US Patent NO. ‘796 in view of Duena, Kannan and Ringhieri teach the same solid oral dosage form comprising a liposome and a therapeutic of the instant claims and therefore would inherently have the properties of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and a bioavailability of 3%.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1-4, 7-9, 15-18, 20-22 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending AN17/274555 (filed after the date of the previous office action)  in view of Duena (EP0855179 B1, cited previously) and  Kannan (Journal of Liposome Research, 25:4, 270-278, cited previously) and in view of Saw (Macromol. Rapid Commun. 2010, 31, 1155–1162, cited previously) and Lättig-Tünnemann referred to as “Tünnemann” (Nature Communications, Published 2011, pages 1-6, cited previously), and Ringhieri (Colloids and Surfaces B: Biointerfaces, Volume 145, 1 September 2016, Pages 462-469). *All references cited previously.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A solid oral dosage form comprising liposomes, said liposomes comprising a conjugate of (a) at least one type of cell penetrating peptide (CPP), and (b) a compound, selected from a lipid and a fatty acid; wherein said conjugate is part of the liposome's lipid double layer; wherein the dosage form is a gastro-resistant solid oral dosage form” and 5-10 mol% cholesterol.  The instant application further claims wherein the liposomes are enteric coated (claim 2); an excipient (claim 2); wherein said CPP is cyclized (claim 4); wherein the CPP is TAT, R9...(claim 5); wherein CPP is conjugated to a phospholipids (see claim 7); CPP is conjugated via PEG-linker (see claim 8); wherein the liposomes are lyophilized (see claim 9), further comprising a therapeutic agent (claim 1); wherein the therapeutic is a protein (see claim 1); further including sucrose (see claim 20).  The instant application further claims wherein the CPP is linear or cyclic and has 3-16 arginine residues (instant claim 21).
Co-pending AN17/274555 claims a method of making an oral dosage form comprising a liposome with a CPP-lipid attached (see claim 1).  Co-pending AN17/274555 further claims lyophilization (see claim 1); wherein the conjugate is less than 5 mol% of the total molar amount (see claim 1); wherein the CPP is TAT, cyclized polyarginine (see claim 2); wherein the lipid is a fatty acid or phospholipid (see claim 3); wherein the composition comprises a lyoprotector (see claim 10); wherein the dosage from is in a capsule (see claim 15).  Co-pending AN17/274555 is silent to wherein the oral dosage form is gastro-resistant; wherein the lyoprotectant is sucrose, 3-16 arginines in the polyarginine CPP and cholesterol up to 10 mol%.
However, Duena teaches compositions for improving the absorption of orally administered drugs (see paragraph 0002).  Duena further teaches that “The composition according to the invention is obtained by incorporating the drug in liposomes comprising hydrogenated lecithin and cholesterol, followed by evaporation or freeze-drying of the solvent in which the liposomes are suspended.  The resulting liposome powder is administered orally, in a capsule or tablet, protected in its passage through the stomach by an enteric coating” (see paragraphs 0002-0003).  Duena teaches that “The oral route is the preferred route for the administration of drugs of all kinds to patients because of the advantages offered by this type of administration in comparison with other more aggressive routes and/or routes which are of more difficult application (endovenous, parenteral, subcutaneous, etc.).  Nevertheless, not all drugs are satisfactorily absorbed via the gastrointestinal tract. This absorption depends, among other factors, on the permeability of the gastrointestinal mucosa to the drug and on the acid and/or enzyme degradation processes to which the drug is subjected during its residence time in the gastrointestinal tract.  It is therefore obvious that any factor which improves the rate of absorption of the drug or which protects it from the degradative processes mentioned will improve the clinical efficacy of the drug” (See paragraphs 0004-0006). Duena specifically teaches lyophilization of the liposomes and placement in a hard gelatin capsule and further coating the capsule with an enteric polymer (see paragraph 0022).
It would have been obvious before the effective filing date of the claimed invention to lyophilize the liposomal formulation of Co-pending AN17/274555 and include in an enteric coated gelatin capsule for oral administration.  One of ordinary skill in the art would have been motivated to do so given that oral administration is a less aggressive route of administration and encapsulation the liposomal powder and including an enteric coating will allow for protection from degradative processes (including in the stomach) and increase absorption into the GI mucosa.  There is a reasonable expectation of success given that Co-pending AN17/274555 teaches oral administration and improving the rate of absorption of the drug and protection from degradative processes will improve the clinical efficacy of the drug.
Regarding the limitation of sucrose in instant claim 20, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, Objective).  Kannan further teaches “Sucrose protected the liposomes from drug leakage and aggregation/fusion induced by the lyophilization process in a concentration dependent manner” and that the integrity was preserved during lyophilization by using the lyoprotectant sucrose in the formulation (See Discussion and conclusion, in abstract).
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of Co-pending AN17/274555.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as sucrose are well-known in the art when lyophilizing liposomes and given that sucrose has shown to preserve the integrity of liposomes.
Regarding the number of arginine residues found in instant claims 16 and 21, Saw teaches a CPP-modified liposome wherein the CPP is nona-arginine (9R) (see abstract, lines 9-11).  Saw teaches the liposomes were efficiently transported into cells (See abstract, lines 13-16).
Tünnemann teaches cyclic arginine-rich cell-penetrating peptides showed enhanced cellular uptake kinetics relative to their linear and more flexible counterpart.  Tünnemann teaches that that guanidinium groups are forced into maximally distant positions by cyclization. This orientation increases membrane contacts leading to enhanced cell penetration (see abstract, last 5 lines).
It would have been obvious before the effective filing date of the claimed invention to use R9 or Cyclic R9 as the CPP peptide as the CPP of Co-pending AN 17/274555.  One of ordinary skill in the art would have been motivated to do so given that R9 is well-known in the art as a CPP and has been show to effectively transport liposomes (via being conjugated to the liposome) into human cells.  Furthermore, one of ordinary skill in the art would have been motivated to cyclize the CPP peptide (including R9) to enhanced cellular uptake and penetration.  There is a reasonable expectation of success given that R9 is a well-known CPP used for transport of liposomes into cells and cyclization of arginine peptides has been shown to enhance permeation.  There is further reasonable expectation of success given that Co-pending AN 17/274555 claims wherein the CPP a cyclized polyarginine which penetrates the cells via the same mechanism (cationic amino acids).
Ringhieri teaches therapeutic loaded liposomes comprising 10-20 mol% cholesterol and egg phospholipids (see section 3.1, page 5, first paragraph, “PC based liposomes containing 10% cholesterol”) thus meeting the limitations of “essentially all of the lipid not conjugated to the CPP is cholesterol and phospholipids” found in instant claim 22.  The insertion of low amount of cholesterol (10-20%) in DOPG based liposomes provides a slight decrease of the PNA loading.  In addition, an amount of cholesterol ranging between 20 and 30% causes a slowing down of the PNA’s release from the liposomal formulation. For their encapsulation and the release properties, we can conclude that PEGylated DOPG liposomes with a percentage of cholesterol of 10-20% can be considered the best formulation for the loading” (see “Conclusions”, page 7).
Regarding including cholesterol in the liposomal formulation, it would have been obvious before the effective filing date of the claimed invention to use 10% cholesterol in the formulation of Co-pending AN17/274555.  One of ordinary skill in the art would have been motivated to do so given that Sharma teaches including Cholesterol and both Ringhieri teach 10% in liposomes used to release therapeutic agents.  There is a reasonable expectation of success given that 10% cholesterol in liposomes is known the art and in particular in liposomes used for drug delivery.
The amount of cholesterol in the liposome is clearly a result-effective variable based on the teachings of Ringhieri and thus, it would have been obvious to optimize the amount of cholesterol to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Co-pending AN17/274555. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding claims 15, the limitations of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and “wherein the bioavailability of the peptide drug, protein or antibody enclosed in the liposome is at least 3%”,  Co-pending AN 17/274555 in view of Duena, Kannan, Saw , Lättig-Tünnemann referred to as “Tünnemann” and Ringhieri teach the same solid oral dosage form comprising a liposome and a therapeutic of the instant claims and therefore would inherently have the properties of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and a bioavailability of 3%.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  



Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-9, 15-18, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to include “comprising a conjugate of …(c)further comprising at least one therapeutic agent and/or at least one diagnostic agent” and “wherein the therapeutic agent and/or diagnostic agent is enclosed in the liposome…”  There is some confusion as to whether or not the therapeutic/diagnostic is meant to be conjugated to the CPP and lipid or just enclosed within the liposome without conjugation.  It is unclear based on the specification if the therapeutic is part of the conjugate itself or just enclosed/loaded within the liposome given that the specification only discusses conjugation of the lipid and the CPP and then loading the liposome.  Applicant should clarify this point of confusion.  Claims 2-5, 7-9, 15-18 and 20-23 are also rejected due to their dependence on claim 1 and not further clarifying this point of confusion.
Claim 22 recites the limitation "”the lipid not conjugated to the CPP" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 is dependent on claim 1 and claim 1 does not recite “a lipid not conjugated to the CPP”.
Claim 23 claims “The solid oral dosage form of claim 14…”  However, claim 14 is canceled and thus, one cannot determine the metes and bounds of instant claim 23.  Correction of claim dependency is required. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654